DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The comma should be a period after the phrase “adaptation range” in the second to last line of paragraph [001]. “longitudinal direction of” should be “longitudinal direction” in line 3 of paragraph [009]. “it elongated” should be “it is elongated” in the second to last line of paragraph [0010]. “force)” should be “force” at the end of paragraph [0010]. “detects” should be “dtex” in the last line of paragraph [0011]. “wit” should be “width” in line 1 of paragraph [0016]. The term “resident” in “resident width” in the last sentence of paragraph [0016] appears to be misplaced. “soul the appearance anesthetics” in line 6 of paragraph [0033] and in line 6 of paragraph [0034] should be “such that the appearance aesthetics”. “me” should be “may” at the end of line 4 of paragraph [0035]. “appearance anesthetics” should be “appearance aesthetics” and appears in numerous locations throughout the specification. The comma after “or the like” in line 5 of paragraph [0041] should be a period. It appears that the sentence “As the color difference variation ΔE*v increases, the change in the color difference becomes larger at the regions that intersect with the elastic fibers, and therefore with regard to the appearance, the elastic fibers will not easily be seen, and the presence of the elastic fibers cannot easily be confirmed” in paragraph [0072] should rather state “As the color difference variation ΔE*v increases, the change in the color difference becomes larger at the regions that intersect with the elastic fibers, and therefore with regard to the appearance, the elastic fibers will easily be seen, and the presence of the elastic fibers can easily be confirmed” since this statement is in contrast to the following sentence in this paragraph. “is 0.4 and less than 1.0,” in paragraph [0090] should be “is 0.4, less than 1.0,” 
Appropriate correction is required.

Drawings
The drawings are objected to because reference number 11 is not mentioned in paragraph [0085] which discusses Figs. 5A-5D. Also, paragraph [0087] mentions reference numbers 100 and 101 which appear to correspond to Fig. 6, but no mention is made of Fig. 6 in this paragraph. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the period should be placed at the end of the claim, i.e., not after “cycle”, but after “50%”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishikawa et al (WO 2014156949A1 using USPGPUB 2016/0067115 as the English version).
Regarding claims 1, 2, and 4, Ishikawa discloses an elastic structure for absorbent article formed by fixing elongated resilient and elastic members in an elongated state between layered sheet materials, more specifically, an elastic structure for absorbent article that has straightly extended ridges with excellent appearance, air permeability, and fluffy feel (the property of recovering flexibly from the compressed state in a thickness direction), and a method for manufacturing the elastic structure for absorbent article [0001]. The elastic structure comprises a first sheet material 12S and a second sheet material 12H which are joined together by an adhesive 71 applied intermittently in the extending direction and continuously with a predetermined width in the direction intersecting with the extending direction, thereby to form sheet joined sections 70 [0116] [Fig. 6]. The resilient and elastic members 15 and 16 are fixed by the adhesive 71 to at least one of the first sheet material 12S and the second sheet material 12H at the intersections with the sheet joined sections 70 (A composite laminate body, comprising: a plurality of elastic fibers arranged in parallel in one direction, interposed between two sheets of cloth; and resin for bonding the elastic fibers and the two sheets of cloth, provided in a plurality of strands arranged to be parallel in one direction that intersects with the elastic fibers; wherein the two sheets of cloth and the elastic fibers are separated between locations where adjacent resin strands and elastic fibers intersect in the longitudinal direction of the elastic fibers) [0119].

    PNG
    media_image1.png
    717
    499
    media_image1.png
    Greyscale

In an exemplary embodiment, polypropylene (PP)-fiber SSS non-woven fabric with a fineness of 1.6 denier is used for the first and second sheet materials [0143]. 470-dtex rubber threads are used as the resilient and elastic members [0143]. Examiner’s note: using the conversion 1 dtex = 0.9 denier, the 470-dtex threads have a denier of 423 and the ratio of fineness of the elastic fibers to the fineness of the fibers of the non-woven fabric (cloth) is 264 (a ratio of fineness of the elastic fibers with regard to the fineness of the fibers that compose the cloths is 0.5 or higher and 300 or lower).
Ishikawa is analogous because it discloses composite elastic laminates for absorbent articles.
Ishikawa is silent with regard to the limitation “when two cycles of 130% elongation and return are performed, the following Formula 1 is satisfied, where (A) is the return stress at 30% elongation in the second cycle, and (B) is the return stress at 100% elongation in the second cycle: [Formula 1] (A)/(B)x100%≥50%” (claim 1). Ishikawa is silent with regard to the limitation “wherein the composite laminate body has an elongation of 150% or more when a forward stress during the first cycle elongation is 1000 cN/5 cm width” (claim 2). Ishikawa is silent with regard to the claimed color difference variation (claim 4).
As to the limitations “when two cycles of 130% elongation and return are performed, the following Formula 1 is satisfied, where (A) is the return stress at 30% elongation in the second cycle, and (B) is the return stress at 100% elongation in the second cycle: [Formula 1] (A)/(B)x100%≥50%” (claim 1) and “wherein the composite laminate body has an elongation of 150% or more when a forward stress during the first cycle elongation is 1000 cN/5 cm width” (claim 2) and the color difference variation of claim 4, the examiner notes that the prior art generally teaches the claimed invention (the composite laminate body of claim 1) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the present invention discloses various inventive examples (Examples 1-5) and comparative examples (CE 1-4) in Table 1 and paragraphs [0090-92]. The inventive examples use polyurethane elastic yarn for the elastic fibers having a fineness ranging from 156 to 310 dtex, from 8 to 18 strands, and basis weights of 4-6 gsm and PP spunbond SMS nonwoven materials (cloth) having fineness of 1.5 dtex and basis weight of 17 gsm [Table 1]. The inventive embodiments use a design roller to apply the rubber-based hot melt adhesive in strands orthogonal to the elastic fibers and having strand widths of 1 mm and interval between strands of 6 mm [0090-91]. The inventive embodiments have a fineness ratio ranging from 104 to 207 and meet the requirements of Formula 1 (claim 1) as well as the claimed color difference variation (i.e., less than 1.0) (claim 4) [Table 1]. Comparative examples 1-3 (CE 1-3) use a comb gun method to apply the adhesive which results in resin applied directly to the elastic fibers wherein the resin strands are arranged and extend in a direction parallel to the elastic fibers [0091] [Table 1]. CE 3 and 4 have a fineness ratio above 300 (413 in each case) [Table 1]. CE’s 1-3 fail to meet the requirements of Formula 1 [Table 1]. CE 4 fails to meet the claimed color difference variation (1.6, higher than 1.0) [Table 1]. In comparison, Ishikawa discloses using PP-fiber SSS non-woven fabric with a fineness of 1.6 denier (1.78 dtex) and basis weight of 17 gsm for the first and second sheet materials (cloth) [0143] and 7 470-dtex rubber threads for the elastic members arranged in the CD [0143-144]. Hot-melt adhesive is applied with a width of 1 mm and a spacing of 7 mm in the MD [0144]. Therefore, the difference between cloths appears minimal since both use PP-based cloth having the same basis weight and similar fineness and the difference in adhesive pattern also appears minimal since the adhesive/resin width is the same (1 mm) and the interval/spacing is similar (6 mm vs 7 mm). Since the prior art discloses composite laminates meeting the claimed fineness ratio and using similar materials and having similar construction as the inventive embodiments of the present invention, the examiner believes the claimed properties are either anticipated or highly obvious.
Regarding claim 6, Ishikawa discloses that the average initial thickness T0 for 5 ridges in each of inventive examples 14 and 15 is 6.44 mm and 6.18 mm, respectively [0149] [Table 2]. The initial thickness T0 refers to the thickness of the specimen under a pressure of 0.5 gf/cm2 [0149]. Examiner’s note: the “maximum value for the thickness of the composite laminate body between locations where the resin that extends in one direction intersects with the elastic fibers and that are adjacent in the longitudinal direction of the elastic fibers” corresponds to the thickness of the laminate at the peaks of the ridges of the composite (see “B” in Figure 2 of the present invention). This corresponds to the thickness of the laminate at the peaks of Ishikawa’s ridges in Figures 6b and 6c above, i.e. the aforementioned average initial thickness T0 (wherein the maximum value for the thickness of the composite laminate body between locations where the resin that extends in one direction intersects with the elastic fibers and that are adjacent in the longitudinal direction of the elastic fibers is 1 mm or higher and 20 mm or lower). 
Regarding claim 10, Ishikawa discloses that the hot-melt adhesive can be based on an olefin [0122]. The inventive embodiments use a PP-fiber based non-woven fabric [0143]. In general, the non-woven fabric can be made from PP or its copolymer or PE/PP core-sheath fibers (wherein the resin that extends in one direction includes a same component as a component that constitutes the cloths and/or the elastic fibers) [0118].
Regarding claim 11, Ishikawa discloses that the elastic structure can be applied to the gathers portion of a diaper (A disposable diaper, using the composite laminate body according to claim 1 as a gather part) [0142].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al as applied to claim 1 above, and further in view of Ishikawa et al (WO 2014156949A1 using USPGPUB 2016/0067115 as the English version).
Regarding claim 3, the limitations of claim 1 have been set forth above. Ishikawa further discloses that the elastic members as a whole preferably have a fineness of about 300 to 1,000 dtex [0131]. Elastic members in various components of the diaper have a fineness of 155 to 1880 dtex [0109] [0111] [0113]. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 350 dtex or less overlaps the prior art range of 155 to 1880 dtex (or 300 to 1,000 dtex) (The composite laminate body according to claim 1, wherein the fineness of the elastic fibers is 350 dtex or less).
Regarding claims 7-8, Ishikawa discloses hot-melt adhesive application widths of 1, 2, and 4 mm and application intervals of 4, 6, 7, and 8 mm in various inventive embodiments [Table 1] [0143-144]. In general, the hot-melt adhesive application width is 0.5 to 4 mm and the adhesive application intervals are 4-8 mm [0146]. The adhesive is applied to the surface of one or more of the first and second sheet materials prior to the elastic members [0144] [0148]. The elastic members (rubber threads) are arranged on the surface of one of the sheets in an elongated state at an extension ratio of 270% in the inventive embodiments [0144]. 
Ishikawa is silent with regard to whether the extension ratio of 270% is the maximum extension of the elastic members/composite laminate in the inventive embodiments (regarding the limitation “in a condition where the composite laminate body is extended to a maximum in the direction that the elastic fibers extend”).
However, Ishikawa discloses that the extension ratio of the elastic members preferably has a range of about 200 to 350% [0131]. Therefore, it is likely that the aforementioned 270% extension of the rubber threads is the maximum extension of the rubber threads and of the composite laminate. In the case that it is not the maximum extension (i.e. that it is somewhere between 270% and 350%), then a PHOSITA would not expect the adhesive width and interval distance to change significantly if such rubber threads are extended up to 350% in Ishikawa’s inventive embodiments (wherein the width of one strand of resin that extends in one direction is 0.2 mm or more and 10 mm or less, in a condition where the composite laminate body is extended to a maximum in the direction that the elastic fibers extend – claim 7) (wherein the interval between strands of resin that extends in one direction is 1 mm or more and 20 mm or less, in a condition where the composite laminate body is extended to a maximum in the direction that the elastic fibers extend – claim 8).

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al as applied to claim 1 above, and further in view of Miyamoto (USPGPUB 2010/0075103).
Regarding claim 5, the limitations of claim 1 have been set forth above. Ishikawa further discloses that each of the first and second sheet materials have a thickness of 0.2 mm in the inventive embodiments [0143]. The non-woven fabric forming the first and second sheet materials can have a thickness of 0.1 to 1 mm [0043] [0117]. The hot-melt adhesive is applied with a predetermined thickness [0123] and has a thickness of 50 um in a measurement technique [0125]. Examiner’s note: the thickness of “the composite laminate body at a location where the resin that extends in one direction intersects with the elastic fibers” corresponds to the thickness of the “valleys” in Ishikawa’s Figures 6b and 6c above. The thickness in these valleys is the combined thickness of the sheets 12A and 12B, the hot-melt adhesive 71 and the elastic members 15 and 16.
Ishikawa is silent with regard to the thickness of the elastic members.
Miyamoto discloses a stretch sheet composed of elastic filaments and a nonwoven fabric and a process of producing the same [0001]. The elastic filaments preferably have a diameter of 10 to 200 um and more preferably 20 to 130 um in order to enhance the feel of the stretch sheet and productivity of the elastic filaments [0046]. Using too thick elastic filaments can cause a degradation in the feel to the touch on the surface of the stretch sheet [0046]. The smaller the diameter of the elastic filaments, the more perceptible the feel of only the nonwoven fabrics [0046]. Use of finer elastic filaments also reduces light transmittance of the nonwoven fabrics which allows the nonwoven fabrics to hide the color of a body fluid [0046]. Furthermore, small diameter filaments are favorable in terms of preventing them from damages such as cracking or breaking when stretched between corrugating rollers for elasticity development [0046]. The stretch sheets can be used for various disposable articles [0136].
Miyamoto is analogous because it discloses composite elastic laminates for disposable articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use elastic filaments having a diameter of 20 to 130 um for Ishikawa’s elastic members.  One of ordinary skill in the art would have been motivated to use such thickness elastic members in Ishikawa’s composite laminate because of the advantages disclosed above by Miyamoto. Examiner’s note: therefore, the total thickness of Ishikawa’s laminate in the “valleys” can range from as low as 0.27 mm (0.1 mm thickness non-woven sheet materials (x2) + 0.02 mm elastic members + 0.05 mm adhesive thickness) to as high as 2.18 mm (1 mm thickness sheet materials (x2) + 0.13 mm elastic members + 0.05 mm adhesive thickness) (wherein the thickness of the composite laminate body at a location where the resin that extends in one direction intersects with the elastic fibers is 0.1 mm or higher and 2.0 mm or lower).
Regarding claims 9-10, Ishikawa is silent with regard to the thermal softening point of the elastic members.
Miyamoto discloses that the elastic resin preferably has a softening temperature of 600 C or higher, more preferably 80-1800 C, in view of elastic resin crystal growth during storage of the stretch sheet and reduction in stretch characteristics of the stretch sheet by a body temperature [0115]. The elastic filaments are made from elastic resins including thermoplastic elastomers such as olefin elastomers and rubbers [0075]. Olefin elastomers are preferred in view of spinnability, stretch characteristics, and cost [0075].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Miyamoto’s olefin-based elastic filaments having a softening temperature of 600 C or higher or more preferably 80-1800 C (wherein the thermal softening point of the elastic fiber is 1000C or higher and 2400C or lower – claim 9).  One of ordinary skill in the art would have been motivated to use such elastic filaments because this would reduce elastic resin crystal growth during storage and minimize or prevent reduction in stretch characteristics of the stretch sheet by a body temperature as disclosed by Miyamoto above. Use of olefin elastomers for the elastic members is beneficial in view of spinnability, stretch characteristics, and cost as disclosed by Miyamoto above. 
Regarding claim 10, Ishikawa discloses that the hot-melt adhesive can be based on an olefin [0122]. Therefore, use of Miyamoto’s olefin elastomer material for Ishikawa’s elastic members results in the elastic members having a same component (olefin) as the adhesive (olefin) (wherein the resin that extends in one direction includes a same component as a component that constitutes the cloths and/or the elastic fibers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781